Exhibit 10.01
 
OMNIBUS WAIVER AND MODIFICATION AGREEMENT
 
THIS OMNIBUS WAIVER AND MODIFICATION AGREEMENT (as amended, restated,
supplemented or otherwise modified from time to time, this “Amendment”) dated as
of January 9, 2012 by and between CLICKER Inc., a Nevada corporation (the
“Company”) and each of the investor signatories hereto (each, an “Investor” and
collectively, the “Investors”), amends those certain Debentures (as hereinafter
defined) entered into by and between the Company and the Investors.
 
W I T N E S S E T H:
 
WHEREAS, the Company entered into a securities purchase agreement and/or an
exchange agreement with each of the Investors (collectively, the “Agreements”)
pursuant to which the Company issued convertible debentures (the “Debentures”,
and together with the Agreements, the “Transaction Documents”) to the Investors,
as set forth on Schedule A hereto;
 
WHEREAS, the Company is currently in default under the Debentures for failure to
have enough shares of authorized but unissued common stock available for
issuance upon conversion of the Debentures (the “Event of Default”);
 
WHEREAS, the Company and the Investors have agreed to certain amendments to the
Transaction Documents subject to the terms and conditions of this Agreement;
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
Section 1.  Capitalized terms used herein without definition and defined in the
Debentures are used herein as defined therein.
 
Section 2.  Each Investor hereby waives any defaults or breaches that may have
resulted as a result of the Event of Default and agree to waive such defaults
and breaches resulting therefrom so long as such Investor owns shares of the
Preferred Stock (as hereinafter defined).
 
Section 3.  As consideration for entering into this Agreement, the Company shall
issue to the Investors an aggregate of 100 shares of the Company’s series B
preferred stock (the “Preferred Stock”) as set forth on Schedule A hereto, which
shall be issued on a pro rata basis of the principal face amount outstanding of
Debentures each Investor holds compared to the total amount of the principal
face amount outstanding of Debentures of all the Investors.  The terms and
conditions of the Preferred Stock will be governed by the Certificate of
Designation, in for form attached hereto as Exhibit A (the “Certificate of
Designation”).
 
Section 4.  This Amendment shall be governed by, and construed in accordance
with, the internal laws of the State of New York without regard to the choice of
law principles thereof.  Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated
hereby.  Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement.  Each
of the parties hereto irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such
court.  Each party hereto irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. EACH OF THE PARTIES
HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.
 
 
 
 
1

--------------------------------------------------------------------------------

 

 
Section 5.  Except as expressly set forth above, all of the terms and conditions
of the Transaction Documents shall continue in full force and effect after the
execution of this Agreement and shall not be in any way changed, modified or
superseded by the terms set forth herein, including, but not limited to, any
other obligations the Company may have to each Investor under the Agreements and
Debentures.  Notwithstanding the foregoing, this Amendment shall be deemed for
all purposes as an amendment to the Agreements and Debentures as required to
serve the purposes hereof, and in the event of any conflict between the terms
and provisions of any other of the Agreements or Debentures, on the one hand,
and the terms and provisions of this Amendment, on the other hand, the terms and
provisions of this Amendment shall prevail.
 


Section 6.  If any provision of this Amendment shall be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Amendment in that
jurisdiction or the validity or enforceability of any provision of this
Amendment in any other jurisdiction.


Section 7.  This Amendment shall be binding upon and inure to the benefit of the
parties and their respective successors and assigns.


Section 8. Each party shall do and perform, or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Amendment and the consummation of the transactions contemplated hereby.


Section 9. Except as expressly set forth herein, each party shall pay the fees
and expenses of its advisers, counsel, accountants and other experts, if any,
and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Amendment.
 
Section 10. The parties agree that each of them and/or their respective counsel
has reviewed and had an opportunity to revise this Agreement and, therefore, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Amendment or any amendments hereto.
 
Section 11.  This Amendment may be executed in counterparts, all of which when
taken together shall be considered one and the same Agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that all parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile or PDF
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were an original
thereof.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.
 
CLICKER INC.
                           
/s/
   
 
 
Name:  Lloyd Lapidus
   
 
 
Title:    Chief Executive Officer
   
 
 

 
[Investor signatures page on the following page]






 
2

--------------------------------------------------------------------------------

 
 
Investors Signature Page




[        ]




_____________________________________
By:
Its:




[        ]




_____________________________________
By:
Its:




[        ]




_____________________________________
By:
Its:




 
3

--------------------------------------------------------------------------------

 
 
 
SCHEDULE A
 


 
 
Investor Name
Principal Face Amount of Debenture Outstanding
Debenture Issuance Date
Shares of Preferred Stock
                                                               



 
 
 
 
4